MEMORANDUM **
Lilit Stepanyan and her husband, Arnak Simonian, are natives and citizens of Armenia. The petitioners seek review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“U”) order denying their application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny this petition for review.
We conclude that at least one of the IJ’s adverse credibility findings is supported by substantial evidence and goes to the heart of the asylum claim. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004).
Because the petitioners did not establish eligibility for asylum, they did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence supports the IJ’s denial of CAT relief because the petitioners did not establish that it is more likely than not that they will be tortured if returned to Armenia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.